            Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


   HARDIE JOHNSON,
                                                    Civil Action No.
                     Plaintiff,
                                                    COMPLAINT FOR VIOLATIONS
       v.                                           OF THE FEDERAL SECURITIES
                                                    LAWS

   GRUBHUB INC., BRIAN
   MCANDREWS, DAVID FISHER,                         JURY TRIAL DEMANDED
   LLOYD FRINK, DAVID HABIGER,
   LINDA JOHNSON RICE, KATRINA
   LAKE, GIRISH LAKSHMAN, MATT
   MALONEY, and KEITH RICHMAN,

                     Defendants.



       Plaintiff Hardie Johnson (“Plaintiff”) by and through Plaintiff’s undersigned attorneys,

brings this action on behalf of Plaintiff, and alleges the following based upon personal

knowledge as to those allegations concerning Plaintiff and, as to all other matters, upon the

investigation of counsel, which includes, without limitation: (a) review and analysis of public

filings made by Grubhub Inc. (“Grubhub” or the “Company”) and other related parties and non-

parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public

statements; and (d) review of other publicly available information concerning Coherent and the

Defendants.
            Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 2 of 15




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Grubhub and the Company’s Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a)

and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule

14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed transaction, pursuant to which

Grubhub will be acquired by Just Eat Takeaway.com N.V. (“Parent”), Checkers Merger Sub I,

Inc. (“Merger Sub I”), and Checkers Merger Sub II, Inc. (“Merger Sub II,” and together with

Parent and Merger Sub I, “Just Eat”) (the “Proposed Transaction”).

       2.       On June 10, 2020, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Just Eat. Pursuant to the terms of the Merger Agreement,

Grubhub’s stockholders will receive 0.6710 American depository shares (“ADS”) of Parent for

each share of Grubhub common stock owned (the “Merger Consideration”).

       3.       On April 27, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Grubhub and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Grubhub

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
               Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 3 of 15




                                   JURISDICTION AND VENUE

          5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          8.      Plaintiff is, and has been at all times relevant hereto, the owner of Grubhub

shares.

          9.      Defendant Grubhub is incorporated under the laws of Delaware and has its

principal executive offices located at 111 West Washington, Suite 2100, Chicago, IL 60602. The

Company’s common stock trades on the New York Stock Exchange under the symbol “GRUB.”

          10.     Defendant Brian McAndrews (“McAndrews”) is and has been the Chairman of

the Board of Directors of Grubhub at all times during the relevant time period.

          11.     Defendant David Fisher (“Fisher”) is and has been a director of Grubhub at all

times during the relevant time period.




                                                   3
          Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 4 of 15




       12.     Defendant Lloyd Frink (“Frink”) is and has been a director of Grubhub at all

times during the relevant time period.

       13.     Defendant David Habiger (“Habiger”) is and has been a director of Grubhub at all

times during the relevant time period.

       14.     Defendant Linda Johnson Rice (“Rice”) is and has been a director of Grubhub at

all times during the relevant time period.

       15.     Defendant Katrina Lake (“Lake”) is and has been a director of Grubhub at all

times during the relevant time period.

       16.     Defendant Girish Lakshman (“Lakshman”) is and has been a director of Grubhub

at all times during the relevant time period.

       17.     Defendant Matt Maloney (“Maloney”) is and has been the Chief Executive

Officer (“CEO”) and a director of Grubhub at all times during the relevant time period.

       18.     Defendant Keith Richman (“Richman”) is and has been a director of Grubhub at

all times during the relevant time period.

       19.     Defendants McAndrews, Fisher, Frink, Habiger, Rice, Lake, Lakshman, Maloney

and Richman are collectively referred to herein as the “Individual Defendants.”

       20.     The Individual Defendants, along with Defendant Grubhub, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       21.     Grubhub is a leading online and mobile food-ordering and delivery marketplace

with the largest and most comprehensive network of restaurant partners, as well as nearly 24

million active diners. Dedicated to connecting diners with the food they love from their favorite




                                                4
          Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 5 of 15




local restaurants, Grubhub elevates food ordering through innovative restaurant technology,

easy-to-use   platforms    and   an    improved     delivery   experience.   Grubhub     features

nearly300,000restaurants and is proud to partner with more than 200,000 of these restaurants in

over 4,000 U.S. cities. The Grubhub portfolio of brands includes Grubhub, Seamless, LevelUp,

AllMenus and MenuPage.

                    The Company Announces the Proposed Transaction

       22.    On June 10, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       Just Eat Takeaway.com N.V. (AMS: TKWY, LSE: JET), (the “Company” or
       “Just Eat Takeaway.com”), and Grubhub Inc. (NYSE: GRUB) (“Grubhub”) have
       entered into a definitive agreement whereby the Company is to acquire 100% of
       the shares of Grubhub in an all-stock transaction (the “Transaction”) to create the
       world’s largest online food delivery company outside of China, measured by
       Gross Merchandise Value (“GMV”) and revenues. The Transaction represents
       Just Eat Takeaway.com’s entry into online food delivery in the United States
       (“U.S.”) and builds on the strategic rationale for its recent merger with Just Eat
       plc (“Just Eat”). A combined Just Eat Takeaway.com and Grubhub (the
       “Combined Group”) will become the world’s largest online food delivery
       company outside of China1, with strong brands connecting restaurant partners
       with their customers in 25 countries. The Combined Group will be built around
       four of the world’s largest profit pools in online food delivery: the U.S., the
       United Kingdom (“U.K.”), the Netherlands and Germany, increasing the
       Combined Group’s ability to deploy capital and resources to strengthen its
       competitive positions in all its markets. The Combined Group has strong
       leadership positions in almost all countries in which it is present and will become
       a significant player in North America. Just Eat Takeaway.com owns the leading
       Canadian business SkipTheDishes. The Combined Group is one of the few
       profitable players in the space and processed approximately 593 million orders in
       2019 with more than 70 million combined active customers globally.

       Key Terms

   •   Under the terms of the Transaction, Grubhub shareholders will be entitled to
       receive American depositary receipts (“ADRs”) representing 0.6710 Just Eat
       Takeaway.com ordinary shares in exchange for each Grubhub share, representing
       an implied value of $75.15 for each Grubhub share (based on the undisturbed




                                                5
      Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 6 of 15




    closing price of Just Eat Takeaway.com on 9 June 2020 of €98.602) and implying
    a total equity consideration (on a fully diluted basis) of $7.3 billion.
•   Immediately following completion of the Transaction, Grubhub shareholders are
    expected to own ADRs representing approximately 30.0% of the Combined
    Group (on a fully diluted basis).
•   On completion, Matt Maloney, CEO and founder of Grubhub, will join the Just
    Eat Takeaway.com Management Board and will lead the Combined Group’s
    businesses across North America and two current Grubhub Directors will join the
    Just Eat Takeaway.com Supervisory Board.
•   The Transaction is subject to the approval of both Just Eat Takeaway.com’s and
    Grubhub’s shareholders, as well as other customary completion conditions.
    Subject to satisfaction of the conditions, completion of the Transaction is
    anticipated to occur in the first quarter of 2021.
•   The Combined Group will be headquartered and domiciled in Amsterdam, the
    Netherlands, with its North American headquarters in Chicago and a significant
    presence in the U.K. Just Eat Takeaway.com is listed on Euronext Amsterdam
    and the Main Market of the London Stock Exchange and will introduce an ADR
    listing in the U.S.

    Both the Managing Board and the Supervisory Board of Just Eat Takeaway.com
    and the Board of Directors of Grubhub are recommending the Transaction to their
    respective shareholders. Jitse Groen, CEO and founder of Just Eat Takeaway.com,
    has entered into a voting and support agreement, and subject to and in accordance
    with the terms thereof, has committed to vote in favour of the Transaction at the
    Just Eat Takeaway.com extraordinary general meeting (“EGM”).

                                    *       *      *

    Key Terms of the Merger Agreement

    On 10 June 2020, Just Eat Takeaway.com entered into an Agreement and Plan of
    Merger (the “Merger Agreement”), by and among Just Eat Takeaway.com,
    Grubhub, Checkers Merger Sub I, Inc. (“Merger Sub I”), a Delaware corporation
    and a wholly-owned subsidiary of Just Eat Takeaway.com, and Checkers Merger
    Sub II, Inc. (“Merger Sub II”), a Delaware corporation and a wholly-owned
    subsidiary of Just Eat Takeaway.com, providing for the acquisition by Just Eat
    Takeaway.com of all of the issued and outstanding shares of common stock of
    Grubhub. At the effective time of the Transaction, on the terms and subject to the
    conditions set forth in the Merger Agreement, each share of common stock of
    Grubhub will be converted into the right to receive ADRs representing 0.6710
    Just Eat Takeaway.com ordinary shares, without interest. Consummation of the
    Transaction is subject to customary closing conditions, including (i) the required
    approval of the Merger Agreement by the shareholders of Just Eat Takeaway.com
    and Grubhub; (ii) completion of any review by U.S. and U.K. antitrust authorities
    and the Committee on Foreign Investment in the United States (CFIUS); (iii) the
    absence of any order prohibiting the Transaction; (iv) the accuracy of the



                                            6
          Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 7 of 15




       representations and warranties of the parties and compliance by the parties with
       their respective obligations under the Merger Agreement (subject to customary
       materiality qualifiers); (v) the absence of any material adverse effect on Just Eat
       Takeaway.com or Grubhub since the date of the Merger Agreement; and (vi)
       approval of listing of the Just Eat Takeaway.com ADRs to be issued as the merger
       consideration on a U.S. stock exchange. Just Eat Takeaway.com and Grubhub
       have each made customary representations and warranties and covenants in the
       Merger Agreement. Among other things, each of Just Eat Takeaway.com and
       Grubhub may not solicit or participate in discussions with third parties regarding
       alternative acquisition proposals, subject to exceptions that allow each of Just Eat
       Takeaway.com and Grubhub under certain circumstances to provide information
       to and participate in discussions with third parties with respect to unsolicited
       alternative acquisition proposals. In addition, until the termination of the Merger
       Agreement or the effective time of the Transaction, each of Just Eat
       Takeaway.com and Grubhub has agreed to use reasonable best efforts to operate
       its business in the ordinary course of business in all material respects and has
       agreed to certain other negative covenants. The Merger Agreement contains
       certain termination rights for Just Eat Takeaway.com and Grubhub. Upon
       termination of the Merger Agreement under specified circumstances, including if
       Just Eat Takeaway.com or Grubhub terminates the Merger Agreement in order to
       accept an alternative acquisition proposal that constitutes a superior proposal or if
       the board of one party changes its recommendation of the transaction, Just Eat
       Takeaway.com or Grubhub, as applicable, will be required to pay the other party a
       termination fee of $144 million. The foregoing description of the Merger
       Agreement and the transactions contemplated thereby does not purport to be
       complete and is subject to, and qualified in its entirety by, the full text of the
       Merger Agreement.

                       FALSE AND MISLEADING STATEMENTS
               AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       23.    On April 27, 2021, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       24.    Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.           However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s




                                                7
          Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 8 of 15




shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       25.    The Proxy Statement contains projections prepared by the Company’s and Just

Eat’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       26.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       27.    In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.




1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                8
           Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 9 of 15




       28.      Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Adjusted EBITDA; and (ii) Levered Free Cash Flow.

       29.      With respect to Just Eat’s projections, the Company must disclose the line item

projections for the financial metrics that were used to calculate the non-GAAP measures,

including: (i) Adjusted EBITDA; and (ii) Unlevered Free Cash Flow.

       30.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                      Material False and Misleading Statements or Material
               Misrepresentations or Omissions Regarding Evercore’s Financial Opinion

       31.      The Proxy Statement contains the financial analyses and opinion of Evercore Inc.

(“Evercore”) concerning the Proposed Transaction, but fails to provide material information

concerning such.

       32.      With respect to Evercore’s Discounted Cash Flow Analysis for Grubhub, the

Proxy Statement fails to disclose: (i) the Company’s terminal values; (ii) the inputs and

assumptions underlying Evercore’s use of the terminal year multiples ranging from 16.0x to

20.0x; (iii) the inputs and assumptions underlying Evercore’s use of the range of perpetuity

growth rates from 6.8% to 9.2%; (iv) the inputs and assumptions underlying Evercore’s use of

the range of discount rates from 9.0% to 11.0%; and (v) the number of fully diluted outstanding

Grubhub shares.




                                                 9
           Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 10 of 15




        33.     With respect to Evercore’s Discounted Cash Flow Analysis for Just Eat, the Proxy

Statement also fails to disclose: (i) Just Eat’s terminal values; (ii) the inputs and assumptions

underlying Evercore’s use of terminal year multiples ranging from 12.0x to 14.0x; (iii) the inputs

and assumptions underlying Evercore’s use of the range of perpetuity growth rates from 2.6% to

5.3%; (iv) the inputs and assumptions underlying Evercore’s use of discount rates from 9.0% to

11.0%; and (v) the number of fully diluted outstanding Just Eat shares.

        34.     With respect to Evercore’s Premia Paid Analysis, the Proxy Statement fails to

disclose the specific transactions observed in Evercore’s analysis, as well as the premiums paid

in each.

        35.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        36.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

        37.     Plaintiff incorporates each and every allegation set forth above as if fully set forth



                                                  10
            Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 11 of 15




herein.

          38.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          39.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          40.   Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

          41.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or




                                                     11
         Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 12 of 15




omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       42.    The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       43.    The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       44.    The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

       45.    The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.




                                               12
            Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 13 of 15




          46.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          47.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.   The Individual Defendants acted as controlling persons of Grubhub within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Grubhub, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          49.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          50.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the



                                                  13
          Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 14 of 15




unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       51.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       52.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       53.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       54.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;




                                                 14
            Case 1:21-cv-04104-UA Document 1 Filed 05/07/21 Page 15 of 15




       B.       Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: May 7, 2021                                             Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
